
	
		II
		110th CONGRESS
		1st Session
		S. 1674
		IN THE SENATE OF THE UNITED STATES
		
			June 21, 2007
			Mr. Salazar introduced
			 the following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To amend the Food Security Act of 1985 to give preference
		  to local communities in the application consideration process for the
		  conservation reserve program. 
	
	
		1.Conservation reserve
			 programSection 1234 of the
			 Food Security Act of 1985 (16 U.S.C. 3834) is amended by
			 adding at the end the following:
			
				(h)Offers by
				resident owners and operatorsIn determining the acceptability of
				contract offers for new enrollments, the Secretary shall, to the maximum extent
				practicable, give preference to an offer from an owner or operator that is a
				resident in the county in which the land is located, or in a contiguous county,
				if the land would provide at least equivalent conservation benefits (as
				determined by the Secretary) as compared to land under competing
				offers.
				.
		
